Citation Nr: 1420056	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  06-35 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to residuals of a right wrist fracture with status post internal fixation.

2.  Entitlement to service connection for osteoporosis of the lumbosacral spine and bilateral femoral necks, to include as secondary to residuals of a right wrist fracture with status post internal fixation.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disability, to include a nervous condition, anxiety reaction, schizophrenia, and posttraumatic stress disorder (PTSD)).  

4.  Entitlement to an acquired psychiatric disability, to include schizophrenia (previously claimed as a nervous condition, PTSD, depression, anxiety reaction, and schizophrenia), to include as secondary to a service-connected disability.  

5.  Entitlement to an evaluation in excess of 40 percent for residuals of a right wrist fracture with status post internal fixation.

6.  Entitlement to an initial evaluation in excess of 10 percent for left wrist extensor tendinitis and mild osteopenia. 

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1966.

These matters come before the Board of Veterans' Appeals (Board) from February 2006, February 2007, and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran's appeal was remanded by the Board in August 2012 for further procedural and evidentiary development.  As will be discussed below, the Board's prior remand directives have been substantially completed, and the appeal has been returned to the Board.  

The issue of whether new and material evidence has been received sufficient to reopen a previously-denied claim to establish service connection for a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate actions.  

Clarification of an issue on appeal

The Veteran has an extensive history of experiencing and receiving treatment for psychiatric symptoms which have been attributed to varying diagnoses.  Since the Veteran's initial claim to establish service connection for an anxiety disorder was denied by the RO in a January 1971 rating decision, he has filed several petitions to reopen this claim; however, because he identified these petitions or claims under varying diagnoses, the RO inconsistently treated his assertions as new claims for service connection (which were considered on the merits) or petitions to reopen previously-denied claims to establish service connection for the varied psychiatric disabilities, requiring the submission of new and material evidence to reopen before the merits could be addressed.  

As will be discussed below, with the exception of the Veteran's depression claim, which has not been the subject of a prior final RO denial, it appears that, as the Veteran filed, and the RO denied, separate claims for service connection for acquired psychiatric disabilities, to include anxiety reaction, a nervous condition, PTSD, and schizophrenia, the RO expanded the initial claim for service connection and treated each subsequent assertion as a petition to reopen the previously-denied claim.  

In light of above, the claims before the Board are as stated on the title page.  After reopening the Veteran's previously-denied claim to establish service connection for an acquired psychiatric disability, to include a nervous condition, anxiety reaction, schizophrenia, and PTSD, the Board will further expand this issue to include the Veteran's depression claim, and the merits of the claim will be addressed, in turn.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed below, since the Board is granting this claim to the fullest extent, the Veteran is not prejudiced by the Board's actions in this regard.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The issues of (1) entitlement to an evaluation in excess of 40 percent for residuals of a right wrist fracture with status post internal fixation, (2) entitlement to an initial evaluation in excess of 10 percent for left wrist extensor tendinitis and mild osteopenia, and (3) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record reflects current diagnoses of degenerative joint disease of both shoulders.  

2.  There is no evidence, to include from the Veteran, that he experienced an in-service injury or disease, to include symptoms of such, affecting either shoulder.  

3.  The most probative competent evidence demonstrates that the Veteran's bilateral shoulder disability, diagnosed as degenerative joint disease, is not the result of any incident of service or caused or aggravated by residuals of a right wrist fracture with status post internal fixation.  

4.  The record reflects a current diagnosis of osteoporosis affecting the femoral necks and lumbosacral spine.  

5.  There is no evidence, to include from the Veteran, that he experienced an in-service injury or disease, to include symptoms of such, affecting either femoral neck or hip.  

6.  The Veteran's service treatment records reflect complaints of low back pain after heavy lifting.  

7.  The most probative competent evidence demonstrates that the Veteran's osteoporosis of the lumbosacral spine and bilateral femoral necks is not the result of any incident of service or caused or aggravated by residuals of a right wrist fracture with status post internal fixation.  

8.  A June 1987 rating decision denied the Veteran's claim to establish service connection for an acquired psychiatric disability, variously claimed as anxiety reaction, a nervous condition, schizophrenia and PTSD; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

9.  Evidence received since the final June 1987 rating decision raises a reasonable possibility of substantiating the Veteran's claim to establish service connection for an acquired psychiatric disability, to include anxiety reaction, a nervous condition, schizophrenia and PTSD.  

10.  The Veteran has experienced continuity of psychiatric symptomatology attributable to schizophrenia since service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

2.  The criteria for service connection for osteoporosis of the lumbosacral spine and femoral necks have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

3.  The June 1987 rating decision is final with respect to the Veteran's claim to establish connection for an acquired psychiatric disability, to include anxiety reaction, a nervous condition, schizophrenia and PTSD.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

4.  Evidence received by VA to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include anxiety reaction, a nervous condition, schizophrenia and PTSD, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

5.  The criteria for service connection for schizophrenia are met.  38 C.F.R. §§ 3.303(b), 3.309(a), 3.384 (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify an appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable dispositions with regard to the Veteran's claims to reopen his previously denied claim to establish service connection for an acquired psychiatric disability and to establish service connection for such, the Board need not assess VA's compliance with the VCAA in the context of those issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

VA has met all statutory and regulatory notice and duty to assist provisions with regard to his claims to establish service connection for osteoporosis and disabilities of his shoulders.  Letters from the RO to the Veteran dated in March 2004 and September 2005 satisfied the duty to notify provisions with regard to the theories of direct and secondary service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the Veteran was not notified of how VA determines disability ratings and effective dates as per the United States Court of Appeals for Veterans Claims' (the Court's) holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), at the time of the initial adjudication of his claim.  However, such was a practical and factual impossibility since the Court's decision in Dingess was not promulgated until March 2006; more than a month after the February 2006 rating decision.  However, a letter to the Veteran dated in December 2006 provided him with complete notice pertaining to his claims, to include sufficient notice pursuant to Dingess, and the Veteran's claims were subsequently readjudicated in an October 2010 supplemental statement of the case (SSOC).  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran's service treatment records, VA medical treatment records, and all reasonably identified private treatment records have been obtained and associated with the record.  The record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), and the favorable decision and medical records on which this decision is based have been obtained and associated with the record.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

VA examinations were conducted in November 2004, November 2005, and September 2012 in connection with the Veteran's bilateral shoulders and osteoporosis claim.  As noted by the Board in the August 2012 remand, the November 2004 and November 2005 VA examinations are inadequate for the purpose of adjudicating the Veteran's claims because nexus opinions addressing all of the Veteran's theories of entitlement were not rendered.  However, as instructed by the Board in August 2012, the September 2012 VA examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  As such, the September 2012 VA examination is adequate for the purpose of adjudicating these claims, and to that extent, the Board's August 2012 remand directive in this regard, has been substantially completed.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Shoulders and Osteoporosis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Because analysis of the Veteran's claims entails application of identical law to similar facts, in the interest of economy and to avoid redundancy, the Board will discuss the Veteran's claims together. 

In the present case, the Veteran has asserted his claim to establish service connection for bilateral shoulder disabilities and osteoporosis of the spine and  under the theories of direct and secondary service connection.  The evidence of record reflects diagnoses of degenerative joint disease of both shoulders and osteoporosis of the lumbosacral spine and bilateral femoral necks, and thus, element (1), evidence of a current diagnosed disability, has been demonstrated for both disabilities under both theories of entitlement.  

The Veteran's service treatment records reflect complaints of low back pain after heavy lifting in June 1965, but do not show diagnosed disabilities of either shoulder or femoral neck or symptoms of diseases or injuries affecting these body parts.  As such, element (2) for direct service connection, evidence of an in-service injury or disease, is demonstrated with regard to the low back portion of the Veteran's osteoporosis claim, only.  However, the consistent assertion from the Veteran is that these disabilities are secondary to residuals of a right wrist fracture with status post internal fixation, a disability for which service connection has been in effect since August 1968.  Accordingly, element (2) under the theory of secondary service connection has been demonstrated for both disabilities.  

Concerning element (3), evidence of a nexus between the Veteran's osteoporosis and bilateral shoulder disabilities and either a service-connected disability or an in-service disease or injury, the Board notes that the competent and credible evidence of record is unfavorable to the Veteran's claims.  

Initially, although the November 2004 and November 2005 VA examiner diagnosed degenerative joint disease of both shoulders and osteoporosis of affecting the lumbosacral spine and femoral necks, no opinions were rendered addressing the etiologies of these disabilities.  This was noted by the Board in the August 2012 remand, and, after a review of the record as well as an examination of and interview with the Veteran, the September 2012 VA examiner opined that the Veteran's bilateral shoulder disabilities and osteoporosis of the lumbosacral spine and femoral necks were less likely as not the result of any instance of service or caused or aggravated by a service-connected disability, to specifically include residuals of a right wrist fracture with status post internal fixation.  In providing this opinion, the examiner cited to specific evidence in the claims file and noted that these disabilities are more likely due to the natural aging process.  

At this juncture, the Board concludes that service connection cannot be established for a chronic disease under 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although arthritis (degenerative joint disease) is listed among the "chronic" diseases under 38 C.F.R. § 3.309(a), there is no evidence of such, to include symptoms, during the presumptive period and thus, no further discussion concerning continuity of symptomatology or chronicity is necessary.

Further, there is no evidence of continuity of symptomatology concerning the Veteran's osteoporosis.  The November 2004 VA examination noted that the first evidence showing symptoms of osteoporosis was VA bone scan showing osteopenia in September 2002; more than 36 after his separation from service.  The evidence does not indicate a link to service and the 36-year time gap between service and initial diagnosis weighs against a link to service.

His assertions are also not competent evidence of a relationship between his currently diagnosed osteoporosis and arthritis of the bilateral shoulders and his military service or service-connected right wrist disability.  While the Veteran is competent to testify as to experiencing pain in his hips (femoral neck), low back, and shoulders, which is capable of lay observation, he is not competent to render a medical diagnosis, or to opine as to whether his currently diagnosed disabilities related to service or a service-connected disability, to include aggravation.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).

Based on the nexus evidence of record and lack of evidence of continuity of symptomatology, the criteria for service connection for degenerative joint disease of the shoulders and osteoporosis of the lumbosacral spine and bilateral femoral necks are not met, as the preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted on a direct or secondary basis.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
New and material evidence - acquired psychiatric disability

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  
Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The laws and regulations pertinent to direct service connection, continuity of symptomatology and chronicity, recounted above, apply to all claims for acquired psychiatric disabilities and will not be repeated.  The Board notes that schizophrenia is listed among psychoses in 38 C.F.R. § 3.384, and thus, this disability is recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

75 Fed. Reg. 39843 (July 13, 2010).  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, they apply to the Veteran's claim.  

Petition to reopen - acquired psychiatric disability

Throughout the pendency of the current appeal, while the RO has stated in various adjudicative actions that the Veteran's claim has not been reopened because new and material evidence has not been submitted, it has been considered on the merits.  Regardless, the Board is not bound by those determinations as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Because of the extensive procedural history of the Veteran's acquired psychiatric disability claims, the Board concludes that a brief recitation of pertinent facts would be helpful in discerning the prior final denial (if any), which rating decision is properly on appeal, and the evidentiary standard of the claim.  
 
In November 1970, VA received from the Veteran's representative a statement from Dr. Colon-Morales stating that the Veteran was receiving treatment for anxiety reaction.  By a January 1971 rating decision, the RO denied entitlement to service connection for anxiety reaction because the evidence did not show an in-service injury or disease congruent with this diagnosis or a nexus between any incident of the Veteran's service and this diagnosis.  The Veteran was notified of this rating decision and his appellate rights in February 1971.  

In October 1971, the Veteran requested reevaluation of his claim for service connection for a "nervous condition."  Later that month, the RO sent the Veteran stating that "Our records show that your nervous condition is not service connected."  It is unclear whether this letter was intended as a readjudication of this claim and, if so, the standard of review used in such (i.e., new and material evidence or on the merits).  Nonetheless, the Veteran was not provided notice of his appellate rights with regard to this claim in this letter or any other contemporaneous letter.  

In March 1974, the RO received from the Veteran a request for a medical examination in connection with a "nervous disorder."  In May 1974, the RO sent the Veteran a letter noting that his claim for a "nervous condition" was denied by the RO, and he was notified of this in February 1971.  In June 1974, the RO notified the Veteran that his claim could not be developed unless he provided his "Veterans Administration file number."  Although the Veteran provided this information in a June 1974 letter to the RO, it does not appear that his March 1974 claim was adjudicated by the RO.  

In April 1976, the RO was notified that the Veteran had recently been hospitalized for schizophrenia, and this was accepted as a claim for service connection for this disability.  In a October 1976 rating decision, the RO noted that the claim was reopened, that the Veteran was hospitalized for schizophrenia from March 1976 to April 1976, and that the January 1971 rating decision was amended to the extent that undifferentiated schizophrenia was not service-connected.  It appears that the Veteran's claims for anxiety reaction and a "nervous condition" were merged into his schizophrenia claim, as the two prior disabilities do not appear on the code sheet section as disabilities that were previously denied.  The Veteran was not provided notice of his appellate rights in connection with this rating decision.  

In a November 1977 letter, the Veteran requested a status update on his claim for service connection for a "nervous condition," stating that he had filed this claim in either March 1969 or March 1970, but had not received a reply.  In a December 1977 letter, the Veteran was notified by the RO that his "nervous condition" claim was "rated as non service connected" in January 1971, and he was informed of this determination in February 1971.  Additionally, the letter noted that "the same condition was rated non service connected on November 28, 1976."  Again, it is unclear concerning whether reflects an adjudication of the Veteran's claim, if so, the standard of review used for such.  The Board notes that there is no record associated with the claims file dated on November 28, 1976, which adjudicates any psychiatric claim filed by the Veteran or notifies him of such.  The Veteran was not provided his appellate rights at any time contemporaneous with this letter.  

In January 1979, the RO received from the Veteran a request for a VA examination in connection with his "nervous condition."  In connection with this claim, the RO obtained VA treatment records showing that the Veteran had been hospitalized for schizophrenia from December 1978 to January 24, 1979, and for depressive neurosis from January 29, 1979, to February 1979.  In February 1979, the RO sent the Veteran a letter notifying him that his claim for service connection for a nervous condition had been previously denied, and new and material evidence showing that the disability was incurred or aggravated by service must be submitted.  In a November 1979 letter, the RO notified the Veteran that his nervous condition claim had been previously denied (although no specific rating action was identified), and the current claim was denied because there was no showing of a diagnosis of a psychosis within the initial post-service year.  The Veteran was not provided his appellate rights at any time contemporaneous with this letter.  

In April 1980, the RO was notified that the Veteran was hospitalized for schizophrenia in a VA facility from March 6, 1980, to March 20, 1980.  In August 1980, the Veteran requested a VA examination in connection with this disability, and the RO accepted this request as a petition to reopen the previously-denied claim.  In September 1980, the RO was notified that the Veteran had been hospitalized for schizophrenia in a VA facility from August 1980 to September 1980.  In November 1980, the Veteran requested a status update on his "nervous condition" claim.  In a January 1981 letter, the RO informed the Veteran that his claim for service connection for a "nervous condition" was previously denied by the RO, and he was notified of this decision in February 1970.  The letter requested that the Veteran submit evidence showing that his "nervous condition" had its onset during his service.  A similar letter sent to the Veteran from the RO in September 1980 noted the prior final denial and requested additional evidence to reopen the claim.  Despite these communications, it does not appear that the Veteran submitted any additional evidence in support of his claim.  However, the Board notes that the RO did not adjudicate this issue.  

In February 1983, the Veteran filed a claim for "Post Traumatic Stress Delayed Disorder."  In connection with this claim, the RO obtained records reflecting that the Veteran had been hospitalized for schizophrenia in a VA facility from September 1981 to October 1981.  In March 1983, the Veteran sent a letter to the RO indicating that "I'm service connected for the nervous condition."  In May 1983, the RO notified the Veteran that the evidence received was "insufficient or inadequate" to reopen his claim for "nervous conditions," and this letter also provided him with his appellate rights.  In a separate letter dated the same day in May 1983, the Veteran was informed that, in relation to his claim for "post traumatic stress delayed nervous condition, you must submit medical evidence to support that effect."  The nature of the disability referenced in this letter is unclear, as is whether this letter was intended as an adjudication of this claim.  

In May 1984, the RO received from the Veteran a claim for service connection for "post traumatic stress."  In a July 1984 rating decision, the RO denied the Veteran's claim for PTSD on the merits, noting that the medical evidence showed no diagnosis of this disability, but rather, a diagnosis of schizophrenia.  The Veteran was notified of this decision and his appellate rights in August 1984, and the Board notes that the copy of this notice letter sent to the Veteran's private attorney was returned to VA as undeliverable because the Post Office box was "unknown."  

In April 1985, the Veteran filed a petition to reopen his previously-denied claim for service connection for a "nervous condition."  In August 1985, the RO sent a letter to the Veteran stating "To reopen your claim for service connection for nervous condition, submit new and material evidence."  In connection with this claim, the RO obtained records showing that the Veteran was hospitalized in a VA facility from October 1985 to November 1985 for schizophrenia.  In a February 1986 rating decision, the RO determined that the evidence received was insufficient to reopen the Veteran's previously-denied claim for service connection for a nervous condition, and he was notified of this determination and his appellate rights later that month.  

In August 1986, the Veteran requested a hearing in order to offer testimony in "support of my claim for service connection."  This statement was accepted as a petition to reopen the previously-denied claim for a "nervous condition," and he was provided such a hearing in January 1987.  At the January 1987 Decision Review Officer (DRO) hearing, the Veteran's representative noted that there was no active appeal at that time, but the Veteran wished to participate in the hearing in order to reopen his previously-denied claim to establish service connection for a "nervous condition," among other disabilities.  Parenthetically, the Board notes that the January 1987 DRO hearing testimony constitutes pertinent new and material evidence within the appeal period of the February 1986 rating decision and thus, that rating decision did not become final with respect to the Veteran's acquired psychiatric disability claim.  38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The RO obtained records showing that the Veteran was hospitalized at a VA facility for treatment for schizophrenia and alcohol dependence July 1986 to November 1986.  In a June 1987 rating decision, the RO noted the Veteran's hospitalization for schizophrenia and alcohol abuse, but the petition to reopen the previously-denied claim for a nervous condition was not otherwise discussed.  However, a June 1987 notice letter to the Veteran accompanying this rating decision specified that the evidence received by VA did not warrant any change in the previous determination with respect to his "nervous condition" claim, among others, and he was also provided notice of his appellate rights.  The Veteran did not express disagreement with this determination or submit new evidence in support of the claim within a year of this notice.  As such, the June 1987 rating decision became final with respect to the Veteran's acquired psychiatric disability, variously claimed as anxiety reaction, a nervous condition, schizophrenia and PTSD.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  This final rating decision subsumed all previous decisions and potentially open claims.  Therefore the Board finds that there were no other open claims pending for a psychiatric disability after the June 1987 rating decision.  The Veteran was on notice, or should have known, that his claims had been denied for all psychiatric disabilities.  See Deshotel v. Nicholson, 457 F.3d. 1258 (Fed. Cir. 2006); Ingram v. Nicholson, 21 Vet. App. 232 (2007); Cogburn v. Shinseki, 24 Vet. App. 205 (2010).

In a February 2004 statement, the Veteran filed a petition to reopen his previously-denied claim for service connection for a nervous condition as secondary to a service-connected disability.  To the extent that the Veteran asserted his claim under a different etiological theory (i.e., secondary service connection), he Court has held that a claim brought under a new etiological theory does not constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  A March 2004 notice letter from the RO did not note that the Veteran's claim for a "nervous condition" had been previously denied.  Later in March 2004, the RO received from the Veteran a claim for service connection for PTSD.  An April 2004 notice letter from the RO did not note that the Veteran's claim for PTSD had been previously denied.  In a December 2004 rating decision, the RO separately adjudicated entitlement to service connection for PTSD (on the merits without consideration of whether new and material evidence had been submitted as per 38 U.S.C.A. § 5108) and a petition to reopen a previously-denied claim for service connection for a nervous condition/schizophrenia.  The Veteran's PTSD claim was denied because the evidence did not show a current diagnosis conforming with the DSM-IV, and, while it is unclear whether the RO reopened the Veteran's claim for service connection for a nervous condition/schizophrenia, the claim was denied because the evidence did not show that the psychiatric disabilities were incurred in service, caused or aggravated by a service-connected disability, or diagnosed within the initial post-service year.  The Veteran was notified of this rating decision and his appellate rights later that month.  

In a July 2005 statement from the Veteran's representative, it was indicated that the Veteran was "electing to continue" with his PTSD claim, among others.  In connection with this statement, the RO obtained VA treatment records, to include an April 2005 record showing a notation of "PTSD traits" on a multiaxial assessment.  The Board notes that the April 2005 VA treatment record constitutes pertinent new and material evidence within the appeal period of the December 2004 rating decision, and thus, that rating decision did not become final with respect to the Veteran's PTSD or nervous condition/schizophrenia claims.  38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The RO readjudicated the Veteran's PTSD claim in light of all of the evidence of record in the February 2006 rating decision, noting that such had reopened, but remained denied on the merits because the evidence did not show that PTSD was incurred in service.  The Veteran expressed disagreement with this decision in a timely manner and the present appeal ensued.  

In light of above, the February 2006 rating decision is properly on appeal, and the Veteran's claim will be reviewed under the standard of whether new and material evidence has been submitted since the prior final denial of the Veteran's acquired psychiatric disability claim (previously claimed as anxiety reaction, a nervous condition, schizophrenia and PTSD) by the RO in the June 1987 rating decision.  

Although the June 1987 rating decision was less than clear concerning the bases for denying the Veteran's acquired psychiatric disability claim, the Board notes that PTSD was previously denied because the evidence did not show a current diagnosis of this disability conforming with the DSM-IV, and his merged claim for a nervous condition/schizophrenia was denied because there was no evidence of in-service symptoms of psychiatric symptoms.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the June 1987 rating decision that addresses these bases.  

As noted above, an April 2004 VA treatment record reflects a multiaxial assessment (denoting use of the DSM-IV diagnostic criteria) of "PTSD traits."  Moreover, a March 1979 psychiatric evaluation conducted by Dr. Gordillo in connection with the Veteran's claim for SSA disability benefits was associated with the claims file in April 2008, and reflects the clinician's opinion that the Veteran's psychiatric symptoms began in service.  See a March 1979 psychiatric evaluation from Dr. Gordillo.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for an acquired psychiatric disability, to include a nervous condition, anxiety reaction, schizophrenia, and PTSD since the prior final denial of this claim in the June 1987 rating decision.  On that basis, the claim is reopened.  

Acquired psychiatric disability - on the merits

As discussed above, the Veteran's separate claim for depression will now be merged with the reopened claim for an acquired psychiatric disability for consideration on the merits as a whole.  As previously stated, if a chronic disease, such as schizophrenia (a psychosis) is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. §§ 3.303(b), 3.309(a), 3.384 (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The evidence clearly reflects that the Veteran experienced psychiatric symptoms in October 1970 which were attributed to anxiety reaction.  He was initially diagnosed with schizophrenia after being hospitalized in a VA facility from March 1976 to April 1976.  At the January 1987 DRO hearing, the Veteran testified that, although he did not seek treatment during service, he experienced in-service psychiatric symptoms, to include hallucinations, irritability, and bizarre nightmares, which continued until the present.  See the January 1987 rating decision at pages 6-8, 10.  The Board notes that the evidence of record, to include the March 1979 psychiatric evaluation by Dr. Gordillo, July 2004 VA examination report, and multiple VA hospitalization reports noting an extensive history of symptoms attributable to a diagnosis of schizophrenia.  

This evidence does not show that these symptoms are clearly attributable to any intercurrent cause(s).  As such, the Board finds the Veteran's assertions concerning experiencing in-service symptoms of schizophrenia are competent and credible, as such are congruent with the remainder of the evidence of record.  Accordingly, service connection for schizophrenia is warranted.  38 C.F.R. §§ 3.303(b), 3.309(a), 3.384 (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the present matter, the Board has granted the Veteran's service connection claim for schizophrenia; however, the record also documents tenuous diagnoses and claims for anxiety reaction, a nervous condition, PTSD, and depression.  As previously indicated, the Veteran has provided, what the Board finds to be, a credible account of in- and post-service psychiatric symptomatology attributable to schizophrenia.  Additionally, although other psychiatric diagnoses are discussed and considered by medical professionals, the only DSM-IV diagnosis of record is schizophrenia, and there is no indication that there are symptoms attributable to any psychiatric diagnosis other than schizophrenia.  Even if another psychiatric disability was evidenced, the Court has held that, when it is not possible to separate the effects of the service-connected condition versus a nonservice connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Given that there is no competent evidence a diagnosed psychiatric disability other than schizophrenia and no evidence suggesting that the Veteran's psychiatric symptoms are attributable to a psychiatric disability other than schizophrenia, the Board concludes that the Board's allowance of the Veteran's service connection claim for schizophrenia is a complete grant of the benefits on appeal because it encompasses all of his psychiatric symptomatology.
ORDER

Entitlement to service connection for a bilateral shoulder disability, to include as secondary to residuals of a right wrist fracture with status post internal fixation, is denied.

Entitlement to service connection for osteoporosis of the lumbosacral spine and bilateral femoral necks, to include as secondary to residuals of a right wrist fracture with status post internal fixation, is denied.

New and material evidence having been received by VA, the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include a nervous condition, anxiety reaction, schizophrenia, and PTSD, is reopened.  

Entitlement to service connection for schizophrenia (previously claimed as a nervous condition, PTSD, depression, anxiety reaction, and schizophrenia), is granted, subject to the laws and provisions governing the award of monetary benefits.  


REMAND

After a review of the record, the Board concludes that the Veteran's claims for increased evaluations and TDIU must be remanded so that VA may fulfill its duty to assist the Veteran in substantiating these claims.  

The Veteran was most recently provided a VA examination to determine the severity and manifestations of his left and right wrist disabilities in November 2009; more than four years ago.  Review of the Veteran's VA outpatient treatment records reflect that he continues to undergo treatment for these disabilities, and that the symptomatology associated with these service-connected disabilities has increased since the November 2009 VA examination.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  

A TDIU claim is dependent on a veteran's service-connected disabilities and the assigned evaluations for such.  Accordingly, although the Veteran currently meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) since July 20, 2005, his combined evaluation will be affected by the Board's allowance of his claim to establish service connection for schizophrenia as well as the claims for increased evaluations remanded herein.  As such, the TDIU claim is inextricably intertwined with the granted and remanded issues, and thus, the Board must defer adjudication of this issue at this time.  

Because these claims are being remanded for other matters, the Board concludes that update VA treatment records should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records for the Veteran dated from August 20, 2012, to the present from the VA Caribbean Health Care System and any associated outpatient clinic including the VA Outpatient Clinic in Mayaquez, Puerto Rico.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. Give the Veteran an opportunity to respond.

2.  Provide the Veteran with an examination to determine the current extent of his left and right wrist disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary testing should be completed.  The examiner is requested to complete the exam in accordance with VA criteria for rating the wrist disabilities, including range of motion testing, and if ankylosis of either wrist is present, the position of the wrist in this state. 

The examiner must also identify and fully describe any neurologic impairment or scarring that is associated with the Veteran's right and left wrist disabilities.  If further examination is necessary to determine the severity of these separate manifestations, such should be scheduled and the Veteran must be notified.  

The examiner must also provide a statement concerning whether the Veteran's left and right wrist disabilities, alone or in concert with each other and/or other service-connected disabilities, render him unable to maintain and secure a gainfully substantial occupation.  

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Readjudicate the Veteran's claims for increased evaluation for his right and left wrist disabilities.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.  

5.  Thereafter, complete any development necessary for readjudication of the Veteran's TDIU claim, to include assigning an initial evaluation and effective date for the Veteran's acquired psychiatric disability, verifying the Veteran's complete educational and occupational background, and scheduling an examination in connection with the TDIU claim.  The claims file must be provided to the examiner in conjunction with the examination.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or together, prevent him from securing or following a substantially gainful occupation.  When offering this opinion, the examiner must consider the Veteran's educational and occupational history, and must not consider the effects of age or any non-service-connected disability.  A complete rational must be provided for any opinion offered.

6.  Thereafter, readjudicate the Veteran's TDIU claim.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


